As filed with the Securities and Exchange Commission on April 17, 2014 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form F-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Embraer S.A. (Exact name of Registrant as specified in its charter) Embraer Overseas Limited (Exact name of Registrant as specified in its charter) Embraer Inc. (Translation of Registrant’s name into English) Federative Republic of Brazil (State or Other Jurisdiction of Incorporation or Organization) Cayman Islands (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (Primary Standard Industrial Classification Code Number) Not Applicable (I.R.S. Employer Identification No.) Not Applicable (I.R.S. Employer Identification No.) Av. Brigadeiro Faria Lima, 2170, F-56, térreo, sala 2656 12227-901 – São José dos Campos, SP, Brazil 55-12-3927-1000 (Address, including zip code, and telephone number, including area code, of the registrant’s principal executive offices) National Registered Agents, Inc. 875 Avenue of the Americas, Suite 501
